DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 50-60 directed to inventions non-elected without traverse.  Accordingly, claims 50-60 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CANCEL: Claim 50
CANCEL: Claim 51
CANCEL: Claim 52
CANCEL: Claim 53
CANCEL: Claim 54
CANCEL: Claim 55
CANCEL: Claim 56
CANCEL: Claim 57
CANCEL: Claim 58
CANCEL: Claim 59
CANCEL: Claim 60

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 40, the prior art of record fails to teach or suggest a device for generating a patterned hydrogel, comprising: a well comprising a lateral wall and a floor, the lateral wall and the floor defining an internal volume; a floating pillar dimensioned to lie within the internal volume and comprising a lower face, wherein the floating pillar is translatably coupled to a pillar support and positioned to correspond to the well; and a spacer interposed between the lower face of the floating pillar and the floor of the well, and configured to provide a separation distance between the floor and the lower face in the device, wherein the spacer is selected from the group consisting of one or more beads, a torus, a partial torus, and one or more polygons.
The closest cited prior art, Murphy et al. (US 2016/0175800 A1), discloses an analogous hydrogel array in multi-well plates, but does not teach or suggest the instantly recited “floating pillar” and “translatably coupled to a pillar support” configuration.  While it might have been obvious to one having ordinary skill in the art to reconfigure the multiwell negative insert (analogous to a “pillar”) into a plurality of individual “pillars”, one having ordinary skill in the art would not have rearranged the resulting individual pillars to be translatably coupled to a pillar support without the use of impermissible hindsight.
Claims 41-49 depend on claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797